15-618
     Kone v. Lynch
                                                                                       BIA
                                                                                 Laforest, IJ
                                                                               A089 252 077

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   27th day of July, two thousand sixteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            BARRINGTON D. PARKER,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   KALILOU KONE, AKA SYLLA
14   SOULEYMANE, AKA BARRY ISSA,
15            Petitioner,
16
17                   v.                                              15-618
18                                                                   NAC
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Joshua Bardavid, New York, New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Nancy F.
28                                       Friedman, Justin R. Markel, Senior
29                                       Litigation Counsel, Office of
30                                       Immigration Litigation, United
31                                       States Department of Justice,
32                                       Washington, D.C.
1           UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5           Petitioner Kalilou Kone, allegedly a native and citizen of

6    the Ivory Coast, seeks review of a February 5, 2015, decision

7    of the BIA, affirming a July 11, 2013, decision of an Immigration

8    Judge (“IJ”) denying Kone’s application for asylum, withholding

9    of removal, and relief under the Convention Against Torture

10   (“CAT”).      In re Kalilou Kone, No. A089 252 077 (B.I.A. Feb. 5,

11   2015), aff’g No. A089 252 077 (Immig. Ct. N.Y. City July 11,

12   2013).    We assume the parties’ familiarity with the underlying

13   facts and procedural history in this case.

14          Under the circumstances of this case, we have considered

15   both    the   IJ’s   and   the   BIA’s   opinions   “for   the   sake   of

16   completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
17   524, 528 (2d Cir. 2006).         The applicable standards of review

18   are well established.        8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin

19   v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).            Substantial

20   evidence supports the agency’s determination that Kone was not

21   credible as to his claim that he was persecuted and his father

22   killed in the Ivory Coast on account of their ethnicity and

23   political opinion.
                                          2
1        In finding him not credible, the agency reasonably relied

2    on Kone’s admission that, in addition to using a false passport

3    to enter the United States, he used a second false identity to

4    apply for work authorization with U.S. immigration authorities.

5    See Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (“[A]

6    single false document or a single instance of false testimony

7    may (if attributable to the petitioner) infect the balance of

8    the alien’s uncorroborated or unauthenticated evidence.”); see

9    also Borovikova v. U.S. Dep’t of Justice, 435 F.3d 151, 157-58

10   (2d Cir. 2006).   Although there are limitations to the “maxim

11   falsus in uno, falsus in omnibus (false in one thing, false in

12   everything),” including when the false evidence or statements

13   were necessary to escape persecution, Kone’s use of a false

14   identity to secure an immigration benefit (work authorization)

15   while already safely within the United States was not so

16   excused.    Siewe, 480 F.3d at 170 (quoting Lin Zhong v. U.S.

17   Dep’t of Justice, 461 F.3d 101, 123 (2d Cir. 2006)).

18       Moreover, when Kone was asked if he had applied for work

19   authorization in August 2005, he replied that he could not

20   remember.    The IJ reasonably found this response suspect

21   because he should have remembered that he had claimed to have

22   been, at that time, living (and persecuted) in the Ivory Coast.

23   Cf. Xiu Xia Lin, 534 F.3d at 166 n.3 (providing that an omission
                                    3
1    is the equivalent of an inconsistency and can support an adverse

2    credibility determination).

3         Having     questioned    Kone’s         credibility,     the     agency

4    reasonably relied further on his failure to provide any evidence

5    corroborating his past persecution as needed to rehabilitate

6    his testimony or independently establish his eligibility for

7    relief.     See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

8    2007).      Contrary to Kone’s contention, the agency was not

9    required to make a specific finding as to the availability of

10   such evidence in light of the IJ’s adverse credibility findings.

11   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 341

12   (2d Cir. 2006).

13        Given    Kone’s   submission       of   a   false   application    for

14   immigration benefits and his failure to corroborate his claim

15   of   past    persecution,    the    agency’s       adverse    credibility

16   determination is supported by substantial evidence.                     See

17   Siewe, 480 F.3d at 170; Biao Yang, 496 F.3d at 273.           That finding

18   is dispositive of asylum, withholding of removal, and CAT relief

19   because all three claims are based on the same factual

20   predicate.     See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

21   2006).       Accordingly,    we    do    not     consider    the    agency’s

22   alternative bases for denying relief.             See INS v. Bagamasbad,

23   429 U.S. 24, 25 (1976) (“As a general rule courts and agencies
                                         4
1    are not required to make findings on issues the decision of which

2    is unnecessary to the results they reach.”).

3        For the foregoing reasons, the petition for review is

4    DENIED.    As we have completed our review, any stay of removal

5    that the Court previously granted in this petition is VACATED,

6    and any pending motion for a stay of removal in this petition

7    is DISMISSED as moot.    Any pending request for oral argument

8    in this petition is DENIED in accordance with Federal Rule of

9    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

10   34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O=Hagan Wolfe, Clerk




                                     5